     Case 1:20-cr-00005-NONE-SKO Document 43 Filed 12/28/20 Page 1 of 3


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, CA Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, California 93721-2226
      Telephone: (559) 487-5561
 5
      Attorneys for Defendant
 6    GILBERT GALAVIZ
 7
 8                               IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                     Case No. 1:20-cr-00005 NONE-SKO
12                        Plaintiff,                 STIPULATION TO MODIFY CONDITIONS
                                                     OF RELEASE and ORDER THEREON
13     vs.
14     GILBERT GALAVIZ,
                                                     Judge: Hon. Dale A. Drozd
15                        Defendant.
16
17
18           This matter came before the court for hearing on December 18, 2020. At that time the
19    Court ordered Gilbert Galaviz released from custody to participate in the Central Valley Teen
20    Challenge inpatient residential treatment program, located at 42675 Road 44, Reedley,
21    California. On December 21, 2020, representatives of Teen Challenge transported Mr. Galaviz
22    directly from the Fresno County Jail directly to the Central Valley Teen Challenge inpatient
23    residential treatment program, where he was admitted and now resides.
24           IT IS HEREBY STIPULATED by and between the parties through their respective
25    counsel that the following conditions of pretrial release shall also apply to Gilbert Galaviz; and
26    Mr. Galaviz agrees to comply with these conditions.
27                   1.       You must report to and comply with the rules and regulations
                              of the Pretrial Services Agency;
28
     Case 1:20-cr-00005-NONE-SKO Document 43 Filed 12/28/20 Page 2 of 3


 1                     2.         You must report as directed to the Pretrial Services Agency
                                  following your release from custody;
 2
                       3.         You must participate in the substance abuse treatment program
 3                                at Teen Challenge inpatient facility and comply with all the rules and
                                  regulations of the program. You must remain at the inpatient facility
 4                                until released by the pretrial services officer. A responsible party,
                                  approved by Pretrial Services, must escort you to all required court
 5                                hearings and escort you back to the inpatient facility upon completion
                                  of the hearing;
 6
                       4.         You must cooperate in the collection of a DNA sample;
 7
                       5.         You must restrict your travel to Eastern District of California
 8                                unless otherwise approved in advance by the pretrial services officer;
 9                     6.         You must not apply for or obtain a passport or any other travel
                                  documents during the pendency of this case;
10
                       7.         You must not possess, have in your residence, or have access to
11                                a firearm/ammunition, destructive device, or other dangerous weapon;
                                  additionally, you must provide written proof of divestment of all
12                                firearms/ammunition currently under your control;
13                     8.         You must refrain from any use of alcohol or any use of a narcotic
                                  drug or other controlled substance without a prescription by a licensed
14                                medical practitioner; and you must notify Pretrial Services immediately
                                  of any prescribed medication(s). However, medicinal marijuana prescribed
15                                and/or recommended may not be used;
16                     9.         You must submit to drug and/or alcohol testing as approved by the
                                  pretrial services officer. You must pay all or part of the costs of the testing
17                                services based upon your ability to pay, as determined by the pretrial
                                  services officer;
18
                       10.        You must report any contact with law enforcement to your pretrial
19                                services officer within 24 hours;
20                     11.        Upon successful completion of Teen Challenge, you must reside
                                  at an address approved by Pretrial Services and you must not change your
21                                residence or absent yourself from this residence for more than 24 hours
                                  without the prior approval of the pretrial services officer; and
22
                       12.        Upon completion of the residential program, you must participate
23                                in a program of medical or psychiatric treatment, including treatment for
                                  drug or alcohol dependency, as approved by the pretrial services officer.
24                                You must pay all or part of the costs of the counseling services based upon
                                  your ability to pay, as determined by the pretrial services officer.
25
26    //
27    //
28
       Galaviz: Stipulation to Modify                       -2-
       Conditions of Pretrial Release
     Case 1:20-cr-00005-NONE-SKO Document 43 Filed 12/28/20 Page 3 of 3


 1             United States Pretrial Services Officer Jessica McConville has reviewed these proposed
 2    conditions of pretrial release and agrees they are appropriate.
 3
                                                                    McGREGOR W. SCOTT
 4                                                                  United States Attorney
 5    DATED: December 23, 2020                               By     /s/ Laurel J. Montoya
                                                                    LAUREL J. MONTOYA
 6                                                                  Assistant United States Attorney
                                                                    Attorneys for Plaintiff
 7
 8                                                                  HEATHER E. WILLIAMS
                                                                    Federal Defender
 9
10    DATED: December 23, 2020                               By     /s/ Eric V. Kersten
                                                                    ERIC V. KERSTEN
11                                                                  Assistant Federal Defender
                                                                    Attorneys for Defendant
12                                                                  GILBERT GALAVIZ
13
14
15
16
17                                                  ORDER
18             The conditions of pretrial release for Gilbert Galaviz are hereby modified as set forth
19    above.
20    IT IS SO ORDERED.
21        Dated:       December 23, 2020
22                                                        UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28
       Galaviz: Stipulation to Modify                  -3-
       Conditions of Pretrial Release
